Citation Nr: 0206177	
Decision Date: 06/12/02    Archive Date: 06/20/02

DOCKET NO.  98-03 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to financial assistance in the purchase of 
special adaptive housing or a special home adaptation grant.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from June 1958 to April 
1968.  

This appeal comes to the Board of Veterans' Appeals (Board) 
from a January 1998 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which denied entitlement to financial assistance in the 
purchase of special adaptive housing or a special home 
adaptation grant.  

Since the claim for entitlement to specially adapted housing 
assistance is being granted as the greater benefit, the issue 
of entitlement to a special home adaptation grant is moot.  
38 U.S.C.A. § 2101(b) (West 2001); 38 C.F.R. § 3.809a (2001).


FINDINGS OF FACT

1.  Service connection is in effect for impairment of the 
left knee with a total knee replacement, evaluated as 60 
percent disabling; degenerative changes of the lumbar spine, 
evaluated as 20 percent disabling; arthritis of the right 
knee, evaluated as 10 percent disabling; hemorrhoids, 
evaluated as 10 percent disabling; a generalized staph 
infection later characterized as osteomyelitis, evaluated as 
20 percent disabling; and right and left fifth metatarsal 
amputations, evaluated as 20 percent disabling.  

2.  A total disability rating based on unemployability due to 
service-connected disability has been in effect since 
December 28, 1988.  

3.  Entitlement to Chapter 35 benefits has been in effect 
since December 29, 1988.  

4.  The medical evidence shows that the veteran has permanent 
and total service- connected disability due to loss of use of 
one lower extremity, with residuals of organic disease or 
injury which so affect the functions of balance or propulsion 
as to preclude locomotion without the aid of braces, 
crutches, canes, or a wheelchair.  




CONCLUSION OF LAW

The criteria for entitlement to a certificate in acquiring 
specially adapted housing are met.  38 U.S.C.A. § 2101 (West 
1991); 38 C.F.R. § 3.809 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters.  During the pendency of the appellant's 
appeal, the Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (VCAA) became effective.  
This liberalizing legislation is applicable to the 
appellant's claim.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  It essentially eliminates the requirement 
that a claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.

The Board is satisfied that all relevant facts have been 
properly developed, and all of the duty to notify and assist 
provisions have been met by the Statement and Supplemental 
Statements of the Case and letters issued by the RO.  The VA 
was afforded VA examinations and an opinion of a VA physician 
was obtained.  There is no indication of any additional 
relevant evidence that has not been obtained.  No further 
assistance to the veteran is required to comply with the duty 
to assist the veteran mandated by 38 U.S.C.A § 5103A.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).

The Board further notes that the Supplemental Statement of 
the Case issued in August 2001 included a reference to VCAA.  
While the regulations implementing VCAA have not been 
provided to the veteran, VA has satisfied its obligation to 
notify and assist him in this case.  Moreover, the decision 
is favorable to the veteran.  Taking these factors into 
consideration, there is no prejudice to the veteran in 
proceeding to consider the claim on the merits.  See Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993).

Factual Background.  A Request for Information dated in July 
1968 reveals the veteran served on active duty from June 1958 
to March 1968.  

An October 1989 rating decision reveals the veteran is 
service connected for impairment of the left knee with a 
total knee replacement and postoperative residuals including 
a painful and tender scar, evaluated as 60 percent disabling; 
degenerative changes of the lumbar spine, evaluated as 20 
percent disabling; arthritis of the right knee, evaluated as 
10 percent disabling; postoperative hemorrhoids, evaluated as 
10 percent disabling and a generalized staph infection (later 
characterized as osteomyelitis), evaluated as 10 percent 
disabling.  A total rating based on individual 
unemployability due to service connected disability was 
granted effective December 28, 1988.  Entitlement to Chapter 
35 benefits was established effective December 29, 1988.  

In September 1987 the veteran filed a Veteran's Application 
in Acquiring Specially Adapted Housing or Special Home 
Adaptation Grant.  The veteran indicated he was purchasing 
his first home.  

The veteran testified at a hearing before a hearing officer 
at the RO in May 1998.  He indicated at that time that his 
prosthesis was worn out completely, which caused  his leg to 
bow out with or without a brace.  He described his 
difficulties with ambulation and testified, in essence, that 
he could not walk without the assistance of ambulatory aids, 
to include a brace. 

A VA examination of the veteran was conducted in June 1998.  
Objective examination revealed the veteran ambulated with a 
limp, favoring his left leg.  He did not require a cane or 
other assestive devices at that visit.  He was wearing a 
hinged knee brace on the left knee, which appeared to be in 
good condition and was well fitted.  Observation of the knees 
revealed a hypertrophied appearance to the left knee.  There 
also appeared to be a slight disturbance in the alignment of 
the left tibia.  There was a well healed surgical scar on the 
anterior knee measuring 20 centimeters in length by 1.2 
centimeters in width and a well healed surgical scar of the 
medial aspect of the knee measuring 5 centimeters in length 
by .3 centimeters in width.  There was no swelling of 
inflammation present.  Palpation revealed no tenderness or 
evidence of effusion.  Range of motion testing was without 
crepitus or evidence of discomfort.  Both knee joints were 
stable anteriorly, posteriorly and laterally.  The diagnoses 
were status post left total knee replacement, insulin 
dependent diabetes mellitus and degenerative joint disease of 
the left knee.  

In the remarks section the examiner wrote the following:  The 
patient's examination request sheet noted the veteran alleged 
loss of use of the left lower extremity without use of aides 
for ambulation.  The examiner was asked to furnish evidence 
of remaining function of the knee and lower extremity.  As 
stated in the examination above, the knee joint is stable 
anteriorly, posteriorly and laterally.  The patient ambulates 
with a slight limp; however, he is able to ambulate without 
use of assistive devices.  However, given the patient's 
previous history, his physical examination today, it is also 
felt that use of the left knee would be extremely limited.  

In October 1999 the veteran was evaluated for home services 
by a VA physical therapist.  The veteran was ambulatory with 
use of a cane.  He wore a hinged knee brace on his left knee 
for instability.  There was a varus deformity of the left 
knee and the veteran appeared to have lateral instability at 
the ankle.  He required a cane for support.  He could stand 
without it for short periods, but could not ambulate without 
it.  He was over six feet tall and had difficulty getting on 
and off the commode and was unable to handle the bathtub.  It 
was recommended that he have a walk-in shower, handrail on 
each side of the front steps, A 24 inch grab bar by the back 
door, and a handicapped commode installed, along with three 
18 inch grab bars and a utility tub seat.  

A VA examination of the veteran's feet was conducted in 
February 2001.  The examiner reported that the veteran had a 
left knee replacement followed by subsequent infection and 
osteomyelitis locally.  He was subsequently diagnosed with 
diabetes mellitus.  He had a problematic course and outcome 
with the left knee in April 1999, to include osteomyelitis in 
the left foot.  The fifth ray of the left foot was amputated, 
and the extensor tendon of that foot was subsequently 
removed.  Thereafter, a left metal frame brace with custom 
left shoe and orthotic were needed and a problematic course 
of physical therapy ensued.  The osteomyelitis then recurred 
in the right foot and in January 2000 his right fifth ray was 
debrided.  The veteran was having increasing disability.  It 
was noted that he used a cane and/or brace to ambulate.  His 
chief complaint was pain, both at rest and with activity, 
causing activity limitations to be more profound, severe, and 
frequent.  It was noted that he required a wheelchair to 
cover any distance of ground more than 50 to 100 feet and 
that that was uncomfortable secondary to loose fitting 
orthopedic shoes and inserts.  He also complained of 
instability at the left ankle, which was becoming more 
problematic and precipitating a traumatic sense of 
instability and pain, which  severely limiting his activity.  

Examination revealed the left knee would not extend to 0.  It 
extended to approximately five degrees.  There was 
approximately 110 degrees of flexion.  The left foot showed a 
good deal of supination in neutral even when supported by the 
brace and certainly when not supported by the brace.  There 
was no active eversion of the foot or ankle and very little 
active inversion.  Passive range of motion of the ankle 
showed a nearly normal range of eversion, however, inversion 
was rather past the ordinary range of motion.  As stated 
above the fifth ray of each foot is absent.  The surgical 
scar, particularly on the left, appeared to be undergoing 
remodeling secondary to supination of the foot.  The 
patient's orthotic on that side was not adequate to both 
control the supination or control callus formation in the 
ball laterally of the left foot.  There was also an unusual 
degree of warmth and erythema particularly on the bottom of 
foot.  The right foot scar showed none of that remodeling, 
however, it is beginning to supinate also and the orthotic of 
that side subsequent to repair, showed a good deal of wear as 
did the shoe, which maybe in the form of supination sorts of 
damage.  Range of motion of that side was within normal 
limits.  It was somewhat crepitant and there was woody edema 
around the joint line in the ankle particularly both 
laterally and medially.  The skin of both feet is thin and 
somewhat papery.  However, sharp/dull sensation continued to 
be present.  Pallesthesia was absent.  It was noted his shoes 
fit loosely and uncomfortably and would result in blistering 
if he had the exercise stamina to use them more than 
essentially at rest.  The diagnoses were osteomyelitis with 
subsequent fifth ray bilateral amputation in feet and left 
knee ankylosing osteomyelitis with appliance. 

The examiner was asked to indicate to what degree the non-
service connected diabetes mellitus contributed to 
osteomyelitis which is service-connected.  He opined that the 
osteomyelitis clearly pre-dated the diagnosis of diabetes by 
five to seven years.  It was further noted that, while 
diabetes did exacerbate the osteomyelitis, all of the 
veteran's orthopedic, myelitis, and peripheral neuropathic 
issues were attributable to the osteomyelitis, its surgical 
revision and subsequent problems.  The subjective complaint 
of burning of the feet was related to diabetes neuropathy, 
however, he had focal neuropathic changes in the proximal 
left incision that appeared to be neuropathic associated with 
paresthesia focally, when that is under pressure and in the 
right foot bony tenderness at the base of the fourth 
metatarsal that is mostly consistent with surgical 
modifications and architectural changes in his angulation as 
is his back pain.  The examiner concluded by stating that the 
contribution of the veteran's diabetes to his current 
diagnosis was less than 10 percent.  

A July 2001 rating decision granted service connection for 
amputation of the right fifth and left fifth metatarsal.  A 
100 percent rating for residuals of the amputation was 
assigned effective April 13, 1999.  

In a February 2002 rating decision a 20 percent rating for 
right and left metatarsal amputations was assigned effective 
March 1, 2000.  

Relevant Laws and Regulations.  Specially adapted housing 
under 38 U.S.C.A. § 2101(a).  A certificate of eligibility of 
assistance in acquiring specially adapted housing under 
38 U.S.C.A. § 2101(a) may be extended to a veteran if the 
following requirements are met:

(a) Service.  Active military, naval or air service after 
April 20, 1898, is required.  Benefits are not restricted to 
veterans with wartime service.  
(b) Disability.  The disability must have been incurred or 
aggravated as the result of service as indicated in paragraph 
(a) of this section and the veteran must be entitled to 
compensation for permanent and total disability to:
(1) The loss of loss of use, of both lower extremities, such 
as to preclude locomotion without the aid of braces, 
crutches, canes, or wheelchair, or 
(2) Blindness in both eyes, having only light perception, 
plus the anatomical loss or loss of use of one lower, 
extremity, or 
(3) The loss or loss of use of one lower extremity together 
with residuals of organic disease or injury which so affect 
the functions of locomotion or propulsion as to preclude 
locomotion without, the aid of braces, crutches, canes, or a 
wheelchair.  
(4) The loss of loss of use of one lower extremity together 
with the loss of loss of use of one upper extremity which so 
affection the functions of balance or propulsion as to 
preclude locomotion without the aid of braces, crutches, 
canes or a wheelchair.  
(c) Duplication of benefits.  The assistance referred to in 
this section will not be available to any veteran more than 
once.  
(d) "Preclude locomotion," This term means the necessity 
for regular and constant use of a wheelchair, braces, 
crutches or canes as a normal mode of locomotion although 
occasional locomotion by other methods may be possible.  
38 C.F.R. § 3.809 (2001).  

Special home adaptation grants under 38 U.S.C.A. § 2101(b).  
A certificate of eligibility for assistance in acquiring 
necessary special home adaptations, or, on or after October 
28, 1986, for assistance in acquiring a residence already 
adapted with necessary special features, under 38 U.S.C.A. 
§ 2101 (b) may be issued to a veteran who served after April 
20, 1898, if the following requirements are met:
(a) The veteran is not entitled to a certificate of 
eligibility for assistance in acquiring specially adapted 
housing under 38 C.F.R. § 3.809 nor hand the veteran 
previously received assistance in acquiring specially adapted 
housing under 38 U.S.C.A. § 2101(a).  A veteran who first 
establishes entitlement under this section and who later 
becomes eligible for a certificate of eligibility under 
38 C.F.R. § 3.809 may be issued a certificate under § 3.809.  
However, no particular type of adaptation, improvement, or 
structural alteration may be provided to the veteran more 
than once.  
(b)  The veteran is entitled to compensation for permanent 
and total disability which (1) is due to blindness in both 
eyes with 5/200 visual acuity or less, or (2) includes the 
anatomical loss of loss of use of both hands.  
(c) The assistance referred to in this section will not be 
available to any veteran more than once.  38 U.S.C.A. 
§ 3.809a (2001).  

An award of financial assistance in acquiring specially 
adapted housing or a special home adaptation grant may not be 
based on a disability for which compensation benefits are in 
effect pursuant to 38 U.S.C.A. § 1151, or for which 
compensation benefits are in effect based on impairments 
involving paired organs and extremities under the provisions 
of 38 U.S.C.A. § 1160 (West 1991) and 38 C.F.R. § 3.383 
(2001).

Analysis.  The veteran meets the requirements of the 
regulation for specially adapted housing under 38 U.S.C.A. 
§ 2101(a).  He meets the service requirements as revealed in 
A Request for Information Form noting he was on active duty 
from June 1958 to March 1968.  

An October 1989 rating decision reveals the veteran is 
service connected for impairment of the left knee with a 
total knee replacement and postoperative residuals painful 
and tender scar, evaluated as 60 percent disabling; 
degenerative changes of the lumbar spine, evaluated as 20 
percent disabling; arthritis of the right knee, evaluated as 
10 percent disabling; postoperative hemorrhoids, evaluated as 
10 percent disabling and a generalized staph infection, 
evaluated as 10 percent disabling.  A total rating based on 
individual unemployability due to service connected 
disability was granted effective December 28, 1988.  His 
disability is considered to be permanent and total as 
illustrated by the grant of Chapter 35 benefits.  Thus, he 
meets the "disability" requirement of 38 C.F.R. § 3.809(b).

The remaining pertinent part of the regulation requires that 
there be loss of use of a lower extremity together with 
residuals of organic disease which precludes locomotion 
without the aid of braces, crutches, canes or a wheelchair.  
The medical evidence demonstrates that the veteran has had 
progressive difficulty ambulating.  In June 1998 he was able 
to ambulate without assistive devices, as noted by the VA 
examiner, but in October 1999, he required the use of a cane 
to ambulate.  VA examinations in February 2001 show that the 
veteran continued to use a cane and wore a brace.  Moreover, 
for distances greater than 50 to 100 feet he required a 
wheelchair.  In addition to the orthopedic problems with 
instability of the left knee and ankle, the veteran also had 
osteomyelitis and some associated peripheral neuropathic 
changes.  

The Board is cognizant of the veteran's diabetes mellitus, 
which is not service-connected.  However, the VA examiner in 
February 2001 clearly indicated that the veteran's 
osteomyelitis predated the diagnosis of diabetes mellitus and 
that his ambulatory difficulties were due almost entirely to 
his service-connected orthopedic disabilities.  

The Board has concluded that the evidence supports the claim 
that the veteran's service connected orthopedic disabilities, 
to include a total left knee replacement, amputation of the 
right and left fifth rays and osteomyelitis, preclude 
locomotion without the aid of a brace, cane or wheelchair.  
Therefore, entitlement to special adapted housing is 
warranted.  38 U.S.C.A. § 2101(a); 38 C.F.R. § 3.809.










ORDER

Entitlement to special adapted housing under the provisions 
of 38 U.S.C.A. § 2101(a) is granted, subject to regulations 
governing the award of monetary benefits.  




		
	R. F. Williams
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

